Mr. Chief Justice Phillips delivered the opinion of the court: The questions involved in this case are substantially, if not exactly, the same as those which have been fully considered and decided at the present term of this court in the case of Hoover v. People ex rel. (ante, p. 182,) and this case must be controlled by what has been there decided. For the reasons there stated the judgment of the county court of Christian county in this case is reversed, and the cause remanded for further proceedings in conformity with the opinion in the Hoover case. Reversed and remanded.